Case 20-23744-RG             Doc 12     Filed 01/18/21 Entered 01/18/21 18:57:26                  Desc Main
                                        Document      Page 1 of 2

Denise Carlon, Esquire
Kevin G. McDonald, Esquire
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106
(215) 627-1322
Attorneys for RoundPoint Mortgage Servicing Corporation

IN THE MATTER OF:                                            IN THE UNITED STATES
                                                             BANKRUPTCY COURT FOR THE
                                                             DISTRICT OF NEW JERSEY
Shirley Davis,
                                                                           CHAPTER 13
       DEBTOR.                                                          CASE NO. 20-23744 RG

                                                                     NOTICE OF OBJECTION

        I, Denise Carlon, Esq., the undersigned, of KML Law Group, P.C., attorney for Secured Creditor
RoundPoint Mortgage Servicing Corporation, the holder of a Mortgage on the debtors' premises at 15
Liberty St Newton, NJ 07860 hereby objects to the confirmation of the debtors' proposed Chapter l3 Plan
for the following reasons:

        1.                The claims bar date is February 26, 2021. Secured Creditor intends to file a
                          claim on or before the bar date.
        2.                Debtor is co-debtor on a loan that is secured by a lien on property located at 15
                          Liberty Street, Newton, NJ.
        3.                The other borrower is a Debtor is case # 20-22696-VFP. Neither Debtors’ plan
                          lists the pre-petition arrears.
        4.                Accordingly, Debtor's plan is NOT feasible, as it does not fully compensate the
                          Secured Creditor.
        5.                In addition, the debtor’s plan fails to comply with 11 U.S.C. 1322 and 11 U.S.C.
                          1325.

        In the event the debtors cure the aforesaid payments due outside the Chapter 13 Plan prior to the
Confirmation Hearing, the undersigned will not appear at the Confirmation Hearing and aforesaid objections
should be deemed waived.
                                                     /s/Denise Carlon, Esquire
                                                     Denise Carlon, Esquire
                                                     dcarlon@kmllawgroup.com
                                                     Attorney for RoundPoint Mortgage Servicing Corporation
Dated: January 18, 2021
Case 20-23744-RG   Doc 12   Filed 01/18/21 Entered 01/18/21 18:57:26   Desc Main
                            Document      Page 2 of 2
